DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-3 and 18 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 4-17 and 19-32, which require all the limitations of an allowable claim, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104. 
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 6/02/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Molly F. M. Chen on 4/5/2021.

In claim 1, line 18, before “sheet thickness direction” please delete “the” and insert –a–.
In claim 1, line 31, before “content” please delete “the” and insert –a–.
In claim 1, line 34, before “content” please delete “the” and insert –a–.
In claim 10, line 7, after “900°C” please delete “at the time” and insert –for a duration–.
In claim 11, line 8, after “900°C” please delete “at the time” and insert –for a duration–.
In claim 25, line 7, after “900°C” please delete “at the time” and insert –for a duration–.
In claim 26, line 8, after “900°C” please delete “at the time” and insert –for a duration–.
Allowable Subject Matter
Claims 1-32 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art fails to disclose or adequately suggest the steel sheet as claimed. In particular, the closest prior art, Kimura (US 2014/0290810), as discussed in pp. 5-7 of the Non-Final Rejection dated 11/02/2020, teaches or renders obvious the chemical composition and microstructure limitations recited in claim 1.
However, Kimura does not teach or fairly suggest a tensile strength of 1,180 MPa or more. Although Kimura teaches a tensile strength of 440 MPa or more (Abstract), one of ordinary skill in the art would not have a reasonable expectation of success in obtaining a steel strength having a tensile strength of 1,180 MPa or more from following the disclosure of Kimura. Note that the highest tensile strength achieved by the examples of Kimura is 727 MPa (Table 3: Steel Sheet No. 21), which is far below the instantly claimed range of 1,180 MPa or more.
Thus, claim 1 is distinct over the teachings of the prior art. Claims 2-32 further limit the subject matter of claim 1 and are thus also distinct over the teachings of the prior art.

Terminal Disclaimer
The terminal disclaimer filed on 2/16/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application Number 16/089,928 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY M LIANG whose telephone number is (571)272-0483.  The examiner can normally be reached on M-F: 10:00am-7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on (571)272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/ANTHONY M LIANG/Examiner, Art Unit 1734